DETAILED ACTION
This office action is in response to communication filed on 07/23/2021. Claims 1, 6-10, 15-16 and 20 have been amended.  Claims 1-20 are pending on this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Aizawa Pub. No. 2016/0049721.
 Fig. 1 to Fig. 7 of Aizawa discloses an antenna device (30 in Fig. 1) comprising: a metal member (16; paragraph 0053) which is used as a windshield (13 in Fig. 3) fixing frame (frame of 16) of a wristwatch type (Fig. 1) electronic device (1); and a feed antenna (31; in Fig. 6) which is a conductor (conduction of 31), wherein the metal member (16 in Fig. 1 ) has an annular shape (annular shape of 16), is disposed close to the feed antenna (31 in fig. 6), is electromagnetically or capacitively (see Fig. 7) coupled with the feed antenna (31 in Fig. 7), and acts as a parasitic antenna (16 is parasitic to 31 formed by no contact ) to which power is fed from the feed antenna (31 in Fig. 7) in a non-contact manner (no contact between 31 and 16; see Fig. 6), and the feed antenna (31 in Fig. 6) and the metal member (16 in Fig. 6) act in cooperation with each other as a circular polarized antenna (paragraph 0026) for receiving radar waves (paragraph 0026) which are circularly polarized waves (paragraph 0026) having a predetermined frequency (paragraph 0031).
With respect to independent claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: the feed antenna includes an antenna element extending in an arc in an extension direction and a connection part configured to connect the antenna element and a GND, and a sum of a length of the antenna element in the extension direction and a . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

09/13/0221
/LINH V NGUYEN/Primary Examiner, Art Unit 2845